DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species fuel component in claims 36-38, and bead mill in claims 48-49, in the reply filed on 22 February 2021 is acknowledged.  Upon further search and consideration, the species have been rejoined.  Claims 1-67 are currently pending and under examination.

This application is a Continuation application of U.S. Patent Application No. 15/106752, filed June 20, 2016, which is a National Stage of International Application No. PCT/US2014/071055, filed December 18, 2014, and which claims benefit of priority to U.S. Provisional Patent Application No. 61/918850, filed December 20, 2013.


Claim Objections

Claims 4-6, 8-14, 16-19, 22-26, 30-31, 38-39, 41, 47-48, 54, 57, 60-63, and 66 are objected to because of the following informalities: these claims recite the “method of claims” (plural) followed by reference to a single claim.  The term “claims” (plural) should instead be “claim” (singular).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble that the method is directed to “extracting lipids suitable in production of biofuels from a whole fermentation broth,” however the only extraction step recites “subsequently extracting a product from the oleaginous microorganisms.”  This claim is indefinite, because as recited, the method is directed to extracting lipids from whole fermentation broth, however the extraction step is directed to extracting only “a product.”  It is unclear if lipids are intended to be produced by the method, or if any product extractable from oleaginous microorganisms is instead produced. 
Claims 16, 27, 30, and 38, recite the limitation "the fermentation broth.”  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if “the fermentation broth” refers to “the whole fermentation broth” of claim 1, or to a separate fermentation broth. 
Claim 18 recites the limitation "the fermentation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that only pretreatment and product 
Claim 19 recites that the whole fermentation broth comprises a crude sugar source associated with salts and ions at a concentration of > 0.05 g/L.  This claim is indefinite, because it is unclear what “associated with” means, for example, this term could mean attached to, or just in the same broth.  Additionally, it is unclear if the crude sugar source, the salts and ions, or a combination, is intended to be present at a concentration of > 0.05 g/L.  
Claim 31 recites the limitation "the dry cells or lysed fermentation broth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No dry cells or lysed fermentation broth are previously recited. 
Claim 36 recites “reacting the solvent and the oil”; this claim is indefinite, because as the solvent and the oil were previously separated, per claim 34, it is unclear how they are reacted together.
Claim 37 recites “reacting the solvent and a remainder of the oil”; this claim is indefinite, because as the solvent and the oil were previously separated, per claim 34, it is unclear how they are reacted together.
Claim 45 recites the limitation "the heating interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No heating interval is previously recited. 
Claim 50 recites the limitation "the lysed fermentation broth" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No lysed fermentation broth is previously recited. 
Claim 52 recites “up to about 2%”; this claim is indefinite, because it is unclear what is intended to be included in this amount.  The phrase “up to” indicates that the recited number is a hard an upper limit, however the term “about” indicates that a value above this upper limit is permissible.  As such, it is unclear what is included or excluded from “up to about 2%.”
Claim 53 recites “or derived from a combination of at least one NaOH and KOH plus H2SO4.”  This claim is indefinite, because a combination is required, but then only “at least one” of the two components appears to be required.  Thus, it is unclear what components are to be included in this combination.  Additionally, it is unclear what compound “KOH plus H2SO4” is intended to represent.  
Claim 67 recites the limitation "the recycled extraction water" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No recycled extraction water is previously recited. 
Claims 2-15, 17, 20-26, 28, 29, 32-35, 39-44, 46-49, 51, and 54-66 are included in this rejection as these claims depend from above rejected claims and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 12, 16-23, 25-50, 53-54, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al. (IDS; US 2011/0252696, Published Oct. 20, 2011).  
Regarding claims 1 and 56, Franklin et al. teach a method of extracting lipids to produce biofuels from whole fermentation broth, where the fermentation broth is heated to at least 120°C, which is preheating the whole fermentation broth, wherein the broth contains oleaginous yeast; and a product, including lipids, is extracted from the oleaginous yeast (Abs.; Para. 128, 131).
Regarding claims 2-4 and 44, Franklin et al. teach heating for about less than 90 minutes, and heating at 50°C in less than 30 minutes (Para. 131).  Where heating at 50°C in less than 30 minutes includes heating the whole fermentation broth at an average rate of about 1.7°C per minute, which is fully encompassed within a heating rate of about 0.1°C and about 80°C per minute.
Regarding claim 5, Franklin et al. teach adjusting the pH of the whole fermentation broth by adding HCL, which is an acid (Para. 112).  
Regarding claim 6, Franklin et al. teach repetitive heating and cooling, where the temperature applied is at least 70°C (Para. 131, 157).
Regarding claims 7 and 48-49, Franklin et al. teach applying mechanical disruption via mechanical pressure using a French press, shearing using a ball mill, or blending in a blender, which would include passage at least once, and using an expander followed by an extruder, which are mechanical disruption devices including a homogenizer, which together include passage at least twice (Para. 137, 161).
Regarding claim 9, Franklin et al. teach drying the oleaginous yeast biomass, which is the whole fermentation broth, which occurs after the heat treatment (Para. 131, 161).
Regarding claim 11, Franklin et al. teach applying pressure at 25 to 35 psi (Para. 232).
claim 12, Franklin et al. teach that salts are present during pretreatment, including at 1.5 M (Para. 103). 
Regarding claim 16, as Franklin et al. teach preparation of the pre-treated fermentation broth as claimed in claim 1, and as the pretreated fermentation broth cannot be separated from its properties, the pretreated fermentation broth may be, which is interpreted as can optionally be, coalesced within less than 8 hours by heating the fermentation broth for an additional 30 minutes to about 8 hours at over 90°C.
Regarding claim 17, as Franklin et al. teach the extraction process as claimed in claim 1, and as the extraction cannot be separated from its properties, the extraction process would necessarily concentrate metals in the whole fermentation broth compared to the oil by a ratio of at least 2.
Regarding claims 18, 19, and 39, Franklin et al. teach that sugars from lignocellulosic biomass can be utilized in a fermentation medium, where these sugars include glucose and xylose, where glucose is present at 30 g/L and xylose is present at 20 g/L, or glucose present at 12 g/L or 20 g/L (Para. 99, 112), which are fully encompassed within a crude sugar source > 0.05 g/L.  Additionally, as Franklin et al. teach lignocellulosic biomass as claimed, which is a crude sugar source used as a carbon source, fermentation would necessarily result in extraction of a crude oil that is lower in metals and inorganic elements in comparison to extraction techniques that utilize whole dried biomass and/or solvents to recover crude oil. 
Regarding claims 20-23, Franklin et al. teach salts and ions in a fermentation medium, including Na, K, Ca, Mg, Zn, chlorides, sulfates, phosphates, nitrates, and combinations thereof (Para. 112); where the salts and ions can be included at 6.5 g/L (Para. 112, see medium of lines see the 3 listed media).
Regarding claim 25, Franklin et al. teach where the salts and ions include media with a potassium concentration greater than 2.5 g/L (Para. 112, see medium of lines 1-6).
Regarding claims 26-29, as Franklin et al. teach the salts and ions as claimed in claim 19, and the method as claimed in claim 1, and as the salts and ions cannot be separated from their properties, the salts and ions would necessarily promote coalescence when the product is released from the oleaginous microorganisms; where the salts and ions can be included at 6.5 g/L (Para. 112, see medium of lines 7-9), which is fully encompassed within 0.5 to 40 g/L; and wherein the coalescence would necessarily provide the result of a coalesced lipid particle size distribution in which at least 80%, or at least 95%, of a volume of coalesced lipids have a size greater than 40 µm in diameter.
Regarding claim 30, Franklin et al. teach that steam explosion pretreatment can be utilized, where the temperature and pressure is elevated during the process (Para. 100), and thus following the pretreatment the pressure and temperature are reduced, where cooling (i.e. the reduction in temperature following explosion) would necessarily provide the result of concentrating the solids in the broth prior to further processing.
Regarding claims 31-33, Franklin et al. teach the addition of a solvent, including hexane, to the lysed fermentation broth for recovery of lipids; where lysed fermentation broth can be homogenized, which is agitated (Para. 142, 137), which provides for solvent contact and oil extraction.  
Regarding claims 34 and 35, Franklin et al. teach separating the solvent and the oil from the lysed fermentation broth, including via centrifuge (Para. 141-143, 206).
claims 36 and 37, Franklin et al. teach reacting the extracted oil to produce a fuel component, including a biofuel (Para. 189-190).
Regarding claim 38, Franklin et al. teach that spent biomass can be used as animal feed (Para. 294). 
Regarding claim 40, Franklin et al. teach that the whole fermentation broth contains: 12 g/L, 20 g/L, or 50 g/L sugar source (Para. 112, see all 3 media), which is fully encompassed within about 0 to about 50 g/L; 12.3 g/L, 6.5 g/L, or 3.5 g/L salts (Para. 112, see all 3 media), which is fully encompassed within about 0 to about 40 g/L. The oleaginous microorganisms in the whole fermentation broth contain at least about 20%, 35%, 45%, 55%, 65%, and 75% or more lipid by dry weight (Para. 110), and the cells can be present at a ratio to fermentation broth of less than 1:1 v:v cell to fermentation broth (Para. 129), which is fully encompassed within about 50 to about 250 g/L of lipid, and about 10 to about 10 g/L lipid-free dry biomass.   
Regarding claim 41, Franklin et al. teach that the oleaginous microorganisms contain at least about 45%, 55%, 65%, and 75% or more lipid, which is fat, by dry weight (Para. 110).
Regarding claims 42 and 43, Franklin et al. teach heating the whole fermentation broth containing the oleaginous microorganisms during conditioning, which is pretreatment, including in a temperature range of 70-150°C, and for a time of 10-60 minutes (Para. 155, 157, 162), which is heat pasteurizing for a time fully encompassed within about 1 minute to about 3 hours.  Wherein the temperature range of 70-150°C is deemed to be encompassed within about 40°C to about 80°C, as applicant has not specifically defined the term “about.”
Regarding claim 45, Franklin et al. teach that the bioreactors include stir bars (Para. 116), which provides stirring including during heat pretreatment. 
claims 46 and 47, Franklin et al. teach adding an acid or a base to the whole fermentation broth (Para. 97).
Regarding claim 50, Franklin et al. teach that the lysing step includes heating at at least 70°C, 80°C, 90°C, or 100°C, which is fully encompassed within about 70°C to about 100°C, and a heating time including less than about 90 minutes, which is fully encompassed within about 1 to about 60 hours (Para. 131).  Franklin et al. teach that bioreactors used to perform the method include stir bars (Para. 116), which provide stirring, including of lysed fermentation broth.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 13-15, 19, 24, 42-44, 48, 50, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al.
	The teachings of Franklin et al. as applied to claims 1, 19, 42-44, 48, and 50 have been set forth above.
With regard to claim 8, Franklin et al. teach repetitive heating and cooling, including heating for about less than 90 minutes, and heating at 50°C in less than 30 minutes (Para. 131, 152).  Where heating at 50°C in less than 30 minutes includes heating the whole fermentation 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the rate of cooling of the pre-treated whole fermentation broth, including at a rate of about 0.2°C and about 80°C per minute, to result in fermentation broth that is sufficiently cooled for subsequent processing when practicing the taught method.
With regard to claim 10, Franklin et al. do not specifically teach that agitating during pre-treatment is done at an impeller tip speed between about 10 cm per seconds and about 240 cm per second.  However, Franklin et al. further teach that bioreactors are equipment with devices such as spinning blades and impellers for mixing (Para. 116).  It would have been routine for an ordinary artisan to determine the appropriate speed for agitating the whole fermentation broth to maintain sufficient mixing while preventing premature lysis of the oleaginous microorganisms.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the agitation rate of the whole fermentation broth during pre-treatment, including to a rate between about 10 cm/sec and about 240 cm/sec, to maintain sufficient mixing while preventing premature lysis of the oleaginous microorganisms when practicing the taught method.
Regarding claims 13-14, Franklin et al. teach subjecting the oleaginous microorganism to lysis, including by the use of heat, acid, base, enzymes, ultrasound, mechanical lysis including pressing, osmotic shock, infection with a lytic virus, and/or expression of a lytic gene, to result in more than 70% to about 100% cell breakage (Para. 128, 130).  While the size of the released oil droplets and debris is not specifically taught, it would have been obvious to one of ordinary skill in the art to utilize the taught lysis methods to produce droplets and debris having a desired size.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the droplet and debris size following lysis, including where at least 80% and at least 95% of a volume of released product oil droplets and debris to a diameter of greater than 0.1 µm, to provide lysed material of a diameter appropriate for the desired end use when practicing the taught method.
Regarding claim 15, Franklin et al. teach that the pressing step is conducted in a continuous flow mode using a continuously rotating worm shaft (Para. 169).  While an impeller 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the impeller tip speed during oil and cell debris recover, including to a rate of greater than 120 cm/sec, to maintain sufficient mixing when practicing the taught method.
Regarding claim 24, Franklin et al. teach that the fermentation medium includes calcium, including 0.2 g/L CaCl2 (Para. 112, see medium of lines 1-6).  While it is not specifically taught that the calcium concentration is greater than 1 g/L, it would have been obvious to one of ordinary skill in the art to adjust concentrations of components in the medium to result in optimized growth of the oleaginous microorganisms. 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of calcium present in the medium, including to 
Regarding claims 51-54, while Franklin et al. do not specifically teach adding a salt to the lysed fermentation broth in the vessel, Franklin et al. teach the further processing of the extracted lipids after lysis to produce products, where the lipids are precipitated by addition of salts, including NaCl or KCl, and the addition of a base (Para. 256).  As the lipids are included in the lysed fermentation broth in the bioreactor, it would have been obvious to one of ordinary skill in the art to add the salts and base as taught by Franklin et al. to the lysed fermentation broth to further process the lipids for use in producing desired end products.  
Further, while it is not specifically taught that the salt is added at up to about 2% by weight, and the base is added to adjust the pH to between about 3 and about 11, it would have been obvious to one of ordinary skill in the art to adjust concentrations of components in the medium to result in efficient processing of the produced lipids.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of salts, including adding up to about 2% by weight of salt, and adding the base, including to adjust the pH to between about 3 and about 11, to provide a lipid-containing intermediate product appropriate for the desired end use when practicing the taught method.
Regarding claim 55, Franklin et al. teach that it is desirable to remove contaminants including free fatty acids to product higher quality biodiesel (Para. 202), where lipids suitable for 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of free fatty acids in the separated oil, including to less than 20%, to provide separated oil appropriate for the desired end use of producing higher quality biodiesel when practicing the taught method.



Claims 1 and 57-67 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al., and further in view of Cherinko et al. (US 2011/0295028; Published 2011).
The teachings of Franklin et al. as applied to claim 1 have been set forth above.  
Franklin et al. further teach that the lipids, which are intracellular metabolites from the oleaginous microorganisms, are harvested after lysis, and converted into biofuels (Abs.; Para. 128).  Franklin et al. further teach that residues that still contain fatty acids are fed back or recycled and 
Franklin et al. do not specifically teach that extraction water is recycled as imbibition water for washing feedstock for sugar extraction.  However, the recycling of extraction water as imbibition water for washing feedstock for sugar extraction would have been obvious to one of ordinary skill in the art, because it is clear from the teachings of Franklin et al. that recycling of components is desirable.  The recycling of extraction water as imbibition water for washing feedstock for sugar extraction would have been expected to predictably improve the method of Franklin et al. as the reuse of components would render the process more efficient, cost effective, and environmentally friendly. 
Franklin et al. further teach using enzymes, including proteases, and polysaccharide degradation enzymes including amylase, to lyse the oleaginous microorganisms, where it is desirable to provide lysis that is most preferably about 100% complete (Para. 130).  However, Franklin et al. do not teach that the enzymes are a combination that includes amylase, 1-4 mannosidase, and 1-3 mannosidase; the concentration of these enzymes; or that the amylase is specific for alpha 1-4 linked glucose.  
Cherinko et al. teach obtaining a lipid from a cell by lysing the cell, where enzymatic lysis includes the use of amylases, proteases, and mannosidase (Para. 130).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Franklin et al. and Cherinko et al., because both teach obtaining a lipid from a cell by lysing the cell, where enzymatic lysis includes the use of amylases and proteases.  The use of mannosidase for enzymatic lysis is known in the art as taught by Cherinko et al.  The use of a combination of enzymes that includes mannosidase would have been expected to predictably and successfully 
While Cherinko et al. do not specifically teach that the mannosidase is 1-4 mannosidase and 1-3 mannosidase, it would have been obvious to one of ordinary skill in the art to utilize known forms of mannosidase to provide for enzymatic lysis.  Additionally, it would have been routine for one of ordinary skill in the art to determine the appropriate concentration of each enzyme in the enzyme combination to provide for cell lysis that is most preferably about 100% complete as desired by Franklin et al.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of each enzyme in the enzyme mixture, including between about 5% and about 30% by weigh amylase, between about 5% and about 45% by weight 1-4 mannosidase, and about 5% and about 45% by weight 1-3 mannosidase, to provide for cell lysis that is most preferably about 100% complete as desired by Franklin et al. when practicing the taught method.
While Franklin et al. do not teach that the amylase is specific for alpha 1-4 linked glucose, as Franklin et al. teach that cell lysis is most preferably about 100%, it would have been obvious to one of ordinary skill in the art to utilize an amylase effective to digest components of oleaginous microorganisms, including alpha 1-4 linked glucose, as necessary to achieved about 100% lysis.
Claim 57, 58), wherein the amylase is specific for alpha 1-4 linked glucose (Claim 59), and wherein the enzyme combination includes between about 5% and about 30% by weigh amylase, between about 5% and about 45% by weight 1-4 mannosidase, and about 5% and about 45% by weight 1-3 mannosidase (Claim 60, 61, 62).  
The lipids, which are intracellular metabolites from the oleaginous microorganisms, are harvested after lysis, and converted into biofuels (Claim 63, 64, 65).  Residues that still contain fatty acids are fed back or recycled and mixed with fresh oil or fat to be separated, which is recycling aqueous extraction effluent remaining after harvesting the intracellular metabolites (Claim 66), and wherein it would have been obvious to one of ordinary skill in the art to recycle extraction water as imbibition water for washing feedstock (Claim 67).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653